The majority opinion correctly states that Acts 323 of 1942 and 147 of 1942 must be accorded the same consideration and respect *Page 438 
because both became effective at 12 o'clock noon on the twentieth day after the adjournment of the Legislature and neither carried an emergency clause. Further, I agree that there is no conflict between those Acts with respect to the prescription that they establish as a bar to the prosecution of felony cases; each announces a prescriptive period of three years.
But I cannot agree to the pronouncement that Act 323 applies to crimes committed prior to the effective date of the Criminal Code and that Act 147 is applicable only to those occurring subsequent to the effective date of the Code.
It is true that Act 147 provides in the first part of Section 5 that, "This Act shall apply only to prosecutions for crimes committed after the effective date of the Louisiana Criminal Code * * *." Further, it is true that Act 323 contains no saving clause whatever. But it is also true that the last part of the mentioned Section 5 of Act 147 provides a specific saving clause, it reciting "and that all crimes committed before sucheffective date shall be prosecuted under such rules of CriminalProcedure as were in effect at the time of the commission ofsuch crimes."
As both statutes deal with the same subject matter and there exists no inconsistency between them as to the issue involved herein — that of prescription — they must be tested under the doctrine of statutes in pari materia; they must be construed together as if one act. Kinney v. Edenborn, 151 La. 216, 91 So. 712; State ex rel. Pailet v. Board of Parole of Louisiana, *Page 439 151 La. 720, 92 So. 312; Mouledoux v. Maestri, 197 La. 525,2 So.2d 11.
In Crawford on Statutory Construction (1940) page 433, Section 231, with reference to the mentioned doctrine, the following excellent discussion is found: "The rule which thus allows the court to resort to statutes in pari materia finds its justification in the assumption that statutes relating go the same subject matter were enacted in accord with the same legislative policy, that together they constitute a harmonious or uniform system of law, and that, therefore, in order to maintain this harmony, every statute treating the same subject matter should be considered. As a result, statutes in pari materia should not only be considered but also construed to be in harmony with each other in order that each may be fully effective. They are to be construed together as if theyconstituted one act. Moreover, this rule is especiallyapplicable where the several statutes are not only in parimateria but have been enacted on the same day, or during thesame legislative session. And some courts even go so far as to permit the consultation of vetoed bills that are in pari materia with bills which have been duly enacted into law."
By construing together Acts 147 and 323, just as if they constituted one statute, there is read into Act 323 the saving clause of Act 147. And from this results the inevitable conclusion that the prescription applicable to the instant case is such as was in effect at the time of the commission of the alleged crimes. *Page 440 
The majority opinion, as I appreciate its effect, deletes completely from Act 147 the above discussed unambiguous and specific saving clause; it substitutes an implied intent of the Legislature for a direct and positive expression by that body in that it permits the implied retrospective effect of a remedial statute to prevail over an expressed intention to the contrary.
For these reasons I respectfully dissent.